In an action to recover damages for personal injuries, the third-party defendant DiGregorio appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated March 7, 1986, as, upon reargument, reversed a prior decision and vacated a judgment entered thereon and denied his motion for summary judgment dismissing the third-party complaint as against him.
Ordered that the order is reversed, on the law, with costs, and the appellant’s motion for summary judgment dismissing the third-party complaint as against him is granted.
As the appellant originally pleaded, the third-party plaintiff was precluded from seeking contribution (see, General Obligations Law § 15-108 [c]) and was not entitled to indemnity (see, Nielsen v Greenman Bros., 123 AD2d 850; see also, Salonia v Samsol Homes, 119 AD2d 394). Thompson, J. P., Weinstein, Lawrence and Eiber, JJ., concur.